DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently pending and have been considered by Examiner. This Non-Final Rejection is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters “30L” and “44B”, see Fig 2 and 3, not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference character “30C” has been used to designate both “the unthreaded shaft portion” and “the distal end” throughout the specification. 
Reference characters “42 and 44” are assigned to both “the first and second flexible flanges” in line 1-2 of paragraph 38 and “the first and second clip portions” in line 6 of paragraph 41.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as anticipated by Mudel (U.S. Patent No. 7946781).
As to Claim 1, Mudel discloses an assembly (34, see Fig 4) comprising: 
a clip portion (51, see Fig 4) including a first flexible flange (37A, as indicated in the annotated Fig 4 below) and a second flexible flange (37B, as indicated in the annotated Fig 4 below) that each at least partially define a central retainer passage (A1, as indicated in the annotated Fig 4 below); 
a flexible hinge (36, see Fig 4) connecting the clip portion (51) to a structure (10, see Fig 1); and Mudel (‘781) also discloses the retainer in Fig. 3 which is partially flexible (col 3, lines 14-20).
a tab (33, see Fig 4) located adjacent an opposite end of the clip portion (51) from the flexible hinge (36).
As to Claim 2, The assembly (34) of claim 1, wherein the central retainer passage (A1) includes a contoured surface (53, see Fig 4).
As to Claim 3, The assembly (34) of claim 2, wherein the contoured surface (53) defines a threaded surface (57, see Fig 4).
As to Claim 4, The assembly (34) of claim 1, wherein a first distal end of the first flexible flange (37A) and a second distal end of the second flexible flange (37B) each flair outward and away (A3, as indicated in the annotated Fig. 3 and 4 below) from the central retainer passage (A1).
As to Claim 5, The assembly (34) of claim 1, including a lock portion (25, see Fig 3) located adjacent a second end (A4, as indicated in the annotated Fig. 3) of the central retainer passage (A1) opposite the flexible hinge (36) located adjacent a first end (A5, as indicated in the annotated Fig. 3) of the central retainer passage (A1).
As to Claim 12, The assembly (34) of claim 1, wherein, the clip (51), the flexible hinge (36), and the structure (10) are a single piece unitary component.
	As to Claim 13, The assembly (34) of claim 12, wherein the structure (10) includes a flange (37, see Fig 4) having a stud opening (A2, as indicated in the annotated Fig 4 below).
	As to Claim 14, The assembly (34) of claim 13 including a mounting stud (29, see Fig 1) extending through the stud opening (A2) and located in the central retainer passage (A1) and in engagement with the first flexible flange (37A) and the second flexible flange (37B).
	As to Claim 15, A method of retaining a structure (10) relative to a mounting surface (12, see Fig 1), the method comprising: locating a structure (10) relative to a mounting surface (12) with a mounting stud (29) fixed relative to the mounting surface (12) and extending through a stud opening (A2) on a flange (37) of the structure (10);
moving a retainer assembly (34, see Fig 1) about a flexible hinge (36) connected to the structure (10); and
engaging the mounting stud (29) with a first flexible flange (37A) and a second flexible flange (37B) on the retainer assembly (34).
As to Claim 16, The method of claim 15, including engaging a distal end of the mounting stud (29) with a lock portion (25) of the retainer assembly (34).
As to Claim 18, The method of claim 17, including a tab (33) located on an opposite side of the lock portion (25) from the first and second flexible flanges (37A, 37B respectively).

    PNG
    media_image1.png
    494
    720
    media_image1.png
    Greyscale

Annotated Figure 3 & 4
Allowable Subject Matter
Claims 6 – 11, 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniel James Dickinson (US 20170051780 A1) teaches a similar configuration for Clip Assembly with central retainer passage, tab, flexible flange and hinge. 
Wilhelm Schneider (US 10240625 B2) teaches a similar configuration for an assembly unit with central retainer passage, hinge and flexible flanges in Fig 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIL K MAGAR whose telephone number is (571)272-8180. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/DIL K. MAGAR/Examiner, Art Unit 3677